DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1 and 8 (Currently amended)
Claims 2-6, 9-14 (Previously Presented)
Claims 7 (Original)
Claims 15-21 (Canceled)
Response to Argument
Applicant’s arguments and amendments, filed on 11/03/2020, have been fully considered but are not persuasive because the combination of the prior arts still reads on the amended claim 1 and 8 recitations.
However, the application will be in consideration for allowance per objected claims 6 and 12 of the Allowable Subject Matter.
Regarding the Applicant’s argument that the prior art(s) does/do not teach “a controller coupled to the processor, the controller comprising a central processing unit and implemented on a single printed circuit board, the controller also comprising a first memory on the single printed circuit board and coupled to the CPU, the printed circuit board having a lower voltage side that powers the central processing unit, the printed circuit board also having a higher voltage side that receives an alternating current (AC) charging current delivered over a dedicated circuit from an AC power supply, wherein the CPU receives power from a lower voltage power supply that is separate from the AC  powered by the AC power supply, and wherein a voltage from the lower voltage power supply is less than a voltage from the AC power supply.” per the Application’s Remark on page 8-9, the Examiner disagrees because
Gadh teaches a controller e.g., central controller 806, Fig. 8; local controller 708, gateway 710, Fig. 7 [0106] [0107], web server microcontroller, also comprising
a first memory ROM, [0353]; ROM and RAM coupled to a processor or CPU as inherent characteristic of a computer [0351] [0352] and coupled to the CPU [0324] [0325); a second memory RAM [0353] coupled to the processor [0324] [0325], wherein the second memory stores instructions ([0351]-[0353]).
Rajit teaches in Fig. 2, a controller 40 coupled to the processor 33a, 39a; the controller comprising: a central processing unit 43a, Fig. 4; a first memory ROM; ROM and RAM as inherent characteristic of a computer [0045]; and a second memory 33b, 39b, 43b; [0045], computer processor 33a, 39a and memory 33b, 39b as RAM respectively, coupled to the processor 33a, 39a, 43a; [0045], computer processor 33a, 39a and memory 33b, 39b respectively, wherein the processor 33a, 39a, 43a is operable for executing instructions [0167]-[0169].
Khaitan teaches a controller 6+17, Fig. 3 including PMD [0026] [0030] [0032]; or PMD+41+39, Fig. 4 [0030] [0031] [0080] coupled to the processor 28, Fig. 3, the controller comprising 
a central processing unit (CPU) 28, Fig. 3; or 39, Fig. 4) and implemented on a single printed circuit board PCB of 17, Fig. 3 including PMD [0026] [0030] [0032]; or the controller also comprising a first memory ([0085], Non-Volatile memory includes EEPROM and flash memory) on the single printed circuit board and coupled to the CPU 28, Fig. 3; or 39, Fig. 4,
the printed circuit board having a lower voltage side [0098] , lines 4-6; [0032]; 24, Fig. 3 that powers [0098], lines 4-6) the central processing unit 28; or 39, Fig. 4, 
the printed circuit board also having a higher voltage side, high voltage AC coupled to 30, Fig. 3 of PMD [0081] [0032] [0103] that receives an alternating current (AC) charging current, delivered over a dedicated circuit 30+32+31+36, Fig. 3 from an AC power supply AC grid power coupled to 30, Fig. 3 of PMD [0081] [0032] [0103]
wherein the CPU 28 receives power from a lower voltage power supply 24 [0094], lines 7-9; [0095] that is separate from the AC power supply AC grid power coupled to 30, Fig. 3 of PMD [0081] [0032] [0103] and that is not powered by the AC power supply, and wherein a voltage from the lower voltage power supply 24 [0094], lines 7-9; [0095] is less than a voltage from the AC power supply AC grid power coupled to 30, Fig. 3 of PMD [0081] [0032] [0103].
Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1, 4, 5, 8, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gadh (U.S. 2013/0179061), in view of Rajit (U.S. 2014/0062401), further in view of Chung (Design of Fair Charging Algorithm for Smart Electrical Vehicle Charging Infrastructure - IEEE 978-1-4799-0968-7/13 - IEE ITCT 2013) and further in view of Khaitan (U.S. 2013/0035802).

Regarding claim 1, Gadh teaches a system (206, Fig. 2B) for monitoring ([0080]) and managing (abstract, lines 1-3) a network (control center, internet, communication gateway, Fig. 2B) of electric vehicle (EV) charging stations (charging station #1, #2, Fig. 2B), the system comprising: 
a processor ([0324] [0325]); a controller (central controller 806, Fig. 8; local controller 708, gateway 710, Fig. 7 [0106] [0107], web server microcontroller) coupled to the processor ([324]); the controller (central controller 806, Fig. 8; local controller 708, gateway 710, Fig. 7 [0106] [0107], web server microcontroller) comprising a central processing unit (CPU) ([324]), the controller also comprising a first memory ([0353]; ROM and RAM coupled to a processor or CPU as inherent characteristic of a computer [0351] [0352]) and coupled to the CPU;
a second memory ([0353]; RAM and ROM coupled to a processor or CPU as inherent characteristic of a computer [0351] [0352]) coupled to the processor ([324]); and a display ([0361] [0367] [0371]) coupled to the processor, wherein the processor is operable for executing instructions ([0351]-[0353]) that, when executed, render a 
a plurality of GUI elements ([0340], GUI to visualize vehicles being charging, time arrival, planned departure, total load on each circuit, total power available for a specific day, etc.) representing an EV charging station (charging station #1, #2, Fig. 2B) in the network (control center, internet, communication gateway, Fig. 2B) of EV charging stations, 
wherein the EV charging station (charging station #1, #2, coupled to vehicle #1, #2 Fig. 2B; charging station 608s, Fig. 6) comprises a plurality of output connections (output connections of  608s, Fig. 6) and 
wherein each of the output connections (output of 112 for coupling to 114, Fig. 2A; 112a for coupling to 114a, Fig. 1; each of output connections of 608s, Fig. 6) is couplable to at least one head (head of 112 for coupling to 114, Fig. 2A; 112a for coupling to 114a, Fig. 1; 608, Fig. 6) of a plurality of heads (heads of 608s, Fig. 6) that are connectable to EVs (610s, Fig. 6), 
wherein the output connections (output connections of plurality of 608s, Fig. 6) are numbered in sequence from one to N (equivalent to N number of output connections of 608s from left to right; starting with number 1 for the first output connection of 608 on the leftmost side, 2 for the second output connection of 608, and so on; then N is the last output connection of 608 on the rightmost side), where N is an integer (as explained above) and 
 (output connection of charging station #1 coupled to vehicle #1; charging station #2 coupled to vehicle #2, Fig. 2B) at a time per EV charging station (charging station #1 coupled to vehicle #1; charging station #2 coupled to vehicle #2, Fig. 2B) in accordance with user’s profiles, charging mode selection, etc. ([0096] [0100]; charging station capability based on power supply versus power demand [0340] [0335]);
wherein the GUI elements visually indicate which output connection of the EV charging station ([0340], GUI to visualize vehicles being charging; charging status and geographical location [0234]) is receiving the charging current ([0066], charge current control at specific charge rate; [0358], current draw from vehicle battery).
Gadh does not explicitly teach an alternating current (AC) charging current delivered over a dedicated circuit from an AC power supply (is provided to only one of the output connections at a time per EV charging station) in accordance with a charging procedure, wherein the charging procedure comprises directing the AC charging current to the plurality of output connections in round-robin fashion, one at a time, when multiple EVs are concurrently connected to the plurality of output connections, wherein the round-robin fashion comprises directing the AC charging current to the output connections one at a time, wherein the AC charging current is directed to a first output connection of the plurality of output connections until a programmed length of a first interval of time expires, and wherein further the AC  output connection of the plurality of output connections until a programmed length of a second interval of time expires.
Rajit teaches a system (10, Fig. 1 or 30, Fig. 2) for monitoring and managing a network ([0038] [0044] [0045]) of electric vehicle (EV) charging stations (24a-24c, Fig. 1; 34, 36a-36c, Fig. 2), the system comprising: a processor (33a, 39a, 43a, Fig. 2); 
a controller (40, Fig. 2) coupled to the processor (33a, 39a, Fig. 2); the controller  (40, Fig. 2) comprising: a central processing unit (43a, Fig. 4);
a first memory (ROM; ROM and RAM as inherent characteristics of a computer [0045]); and
a second memory (33b, 39b, 43b, Fig. 2; [0045], computer processor 33a, 39a and memory 33b, 39b as RAM respectively) coupled to the processor (33a, 39a, 43a, Fig. 2; [0045], computer processor 33a, 39a and memory 33b, 39b respectively), wherein the processor (33a, 39a, 43a, Fig. 2) is operable for executing instructions ([0167]-[0169]);
wherein the EV charging station (70, Fig. 3) comprises a plurality of output connections (78a-78d, Fig. 3; [0058]) and wherein each of the output connections (78a-78d, Fig. 3) is couplable to at least one head (88a-88d, Fig. 3) of a plurality of heads (88a-88d, Fig. 3; [0050], lines 1-7; SAE J1772, level 1-3 AC power supply or source) that are connectable to EVs (90a-90d, Fig. 3),  
 (78a-78d, Fig. 3)  at a time (per round-robin fashion [0160], lines 8-9) per charging station (70, Fig. 3)   in accordance with a charging procedure ([0071], last line);
wherein the charging procedure ([0071], last line) comprises directing the AC charging current ([0050], lines 1-7; SAE J1772, level 1-3 AC power supply or source; [0048], lines 1-2; SAE J1772 charging connector includes AC pins of AC lines of charging current [0049], lines 7-8) to the plurality of output connections (78a-78d, Fig. 3; Rajit) in round-robin fashion ([0160], lines 8-9), one at a time ([0160], lines 8-9), when multiple EVs are concurrently connected to the plurality of output connections (78a-78d, Fig. 3), wherein the round-robin fashion ([0160], lines 8-9) comprises directing the AC charging current ([0050], lines 1-7; SAE J1772, level 1-3 AC power supply or source; [0048], lines 1-2; SAE J1772 charging connector includes AC pins of AC lines of charging current [0049], lines 7-8) to the output connections (78a-78d, Fig. 3; 78a-78d are equivalent to N=1 to 4 corresponding to the number of vehicles EV1-EV4 respectively) one at a time ([0160], lines 8-9),
wherein the AC charging current ([0050], lines 1-7; SAE J1772, level 1-3 AC power supply or source; [0048], lines 1-2; SAE J1772 charging connector includes AC  connection (78a-78d, Fig. 3) of the plurality of output connections (78a-78d, Fig. 3) until a programmed length of a first interval of time expires (per round-robin fashion [0160], lines 8-9; [0039], last 4 lines,  charging time period specified by user; [0167]-[0169]), and  
wherein further the AC charging current ([0050], lines 1-7; SAE J1772, level 1-3 AC power supply or source; [0048], lines 1-2; SAE J1772 charging connector includes AC pins of AC lines of charging current [0049], lines 7-8) is then stopped, restarted, and directed to (per round-robin fashion [0160], lines 8-9) a second output connection (78a-78d, Fig. 3) of the plurality of output connections (78a-78d, Fig. 3) until a programmed length of a second interval of time expires (per round-robin fashion [0160], lines 8-9; [0039], last 4 lines, charging time period specified by user; [0167]-[0169]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the alternating current (AC) charging current delivered over a dedicated circuit from an AC power supply is provided to only one of the output connections at a time per EV charging station in accordance with a charging procedure, wherein the charging procedure comprises directing the AC charging current to the plurality of output connections in round-robin fashion, one at a time, when multiple EVs are concurrently connected to the plurality of output connections, wherein the round-robin fashion comprises directing the AC charging current to the output connections one at a time, wherein the AC charging current is directed to a first output connection of the plurality of output connections until a programmed length of a first interval of time expires, and wherein further the AC charging current is then stopped, restarted, and  output connection of the plurality of output connections until a programmed length of a second interval of time expires of Rajit’s into Gadh’s, in order to control the current being disbursed to these electric vehicles by multiplexing power and providing charge control, toward remediating energy shortages in local grids ([0012]; Rajit) and to provide a more grid-friendly infrastructure [0013]; Rajit). 
Rajit teaches round-robin fashion ([0160], lines 8-9) but not always in the sequence from one to N then back to one ([0160], lines 3-5; not the basic of round-robin fashion first-come first-served that is disclosed by Chung below).
Chung teaches charging in the sequence from one to N then back to one of the basic round-robin (EV charging station using round-robin algorithm and first-come first-served (FCFS) per abstract, lines 1-2 and 7-8, page 527; Section B, lines 6-8, page 529). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in the sequence from one to N then back to one (of the simple or basic round-robin algorithm and first-come first-served) of Chung’s into Gadh’s, in view of Rajit’s, in order to provide the basic of round-robin fashion first-come first-served charging sequence.
The combination of Gadh, Rajit and Chung does not explicitly teach (the controller comprising a central processing unit) and implemented on a single printed circuit board, (the controller also comprising a first memory) on the single printed circuit board (and coupled to the CPU),
 circuit board having a lower voltage side that powers the central processing unit, the printed circuit board also having a higher voltage side that receives (an alternating current (AC) charging current delivered over a dedicated circuit from an AC power supply), wherein the CPU receives power from a lower voltage power supply that is separate from the AC power supply and that is not powered by the AC power supply, and wherein a voltage from the lower voltage power supply is less than a voltage from the AC power supply.
However, Khaitan teaches a controller (6+17, Fig. 3 including PMD [0026] [0030] [0032]; or PMD+41+39, Fig. 4 [0030] [0031] [0080]) coupled to the processor (28, Fig. 3), the controller comprising 
a central processing unit (CPU) (28, Fig. 3; or 39, Fig. 4) and implemented on a single printed circuit board (PCB of 17, Fig. 3 including PMD [0026] [0030] [0032]; or PCB of 39+PMD, Fig. 4; [0031] [0098]), 
the controller (6+17, Fig. 3 including PMD [0026] [0030] [0032]; or PMD+41+39, Fig. 4 [0030] [0031] [0080]) also comprising a first memory ([0085], Non-Volatile memory includes EEPROM and flash memory) on the single printed circuit board and coupled to the CPU (28, Fig. 3; or 39, Fig. 4),
the printed circuit board having a lower voltage side ([0098], lines 4-6; [0032]; 24, Fig. 3) that powers ([0098], lines 4-6) the central processing unit (28, Fig. 3; or 39, Fig. 4), 
 alternating current (AC) charging current (via 30+32+31+36, Fig. 3; [0033]-[0037]) delivered over a dedicated circuit (30+32+31+36, Fig. 3; [0033]-[0037]) from an AC power supply (AC grid power, Fig. 3; [0032]),
wherein the CPU (28, Fig. 3) receives power from a lower voltage power supply (24, Fig. 3) ([0094], lines 7-9; [0095]) that is separate from the AC power supply (AC grid power coupled to 30, Fig. 3 of PMD [0081] [0032] [0103]) and that is not powered by the AC power supply, and wherein a voltage from the lower voltage power supply (voltage of 24, Fig. 3) ([0094], lines 7-9; [0095])  is less than a voltage from the AC power supply (AC grid power coupled to 30, Fig. 3 of PMD [0081] [0032] [0103]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller comprising a central processing unit and implemented on a single printed circuit board, (the controller also comprising a first memory) on the single printed circuit board (and coupled to the CPU), the printed circuit board having a lower voltage side that powers the central processing unit, the printed circuit board also having a higher voltage side that receives an alternating current (AC) charging current delivered over a dedicated circuit from an AC power supply, wherein the CPU receives power from a lower voltage power supply that is separate from the AC power supply and that is not powered by the AC power supply, and wherein a voltage from the lower voltage power supply is less than a voltage from the AC power supply of Khaitan’s into Gadh’s, in view of Rajit’s and further in view of Chung’s, in order to provide a network power controller means.
Regarding claim 4, Gadh teaches the system of Claim 1, in view of Rajit and further in view of Chung, wherein the GUI further comprises a map ([0097] [0248]; Gadh) showing locations ( [0074] [0098] [0234]; Gadh) of the EV charging stations (charging station #1, #2, coupled to vehicle #1, #2 Fig. 2B; charging station 608s, Fig. 6; Gadh) in the network (control center, internet, communication gateway, Fig. 2B; Gadh).
Regarding claim 5, Gadh teaches the system of Claim 4, in view of Rajit and further in view of Chung, wherein the GUI elements representing the EV charging station (charging station #1, #2, coupled to vehicle #1, #2 Fig. 2B; charging station 608s, Fig. 6; Gadh) are displayed in response ([0014] [0015] [0093]; Gadh) to user selection ( [0074] [0098] [0234]; Gadh) of one of the locations  in the map ([0097] [0248]; Gadh).
Regarding claim 8, Gadh teaches a system (206, Fig. 2B), comprising:
a processor ([0324] [0325]); a controller (central controller 806, Fig. 8; local controller 708, gateway 710, Fig. 7 [0106] [0107], web server microcontroller) coupled to the processor ([324]); the controller (central controller 806, Fig. 8; local controller 708, gateway 710, Fig. 7 [0106] [0107], web server microcontroller) comprising a central processing unit (CPU) ([324]), the controller also comprising a first memory ([0353]; ROM and RAM coupled to a processor or CPU as inherent characteristic of a computer [0351] [0352]) and coupled to the CPU;
a second memory ([0353]; RAM and ROM coupled to a processor as inherent characteristic of a computer [0351] [0352]) coupled to the processor ([0324] [0325]); and a display ([0361] [0367] [0371]) coupled to the processor ([0324] [0325]), wherein the second memory (RAM [0353]) stores instructions ([0351]-[0353]) that when executed cause the processor ([0324] [0325]) to perform a method of monitoring ([0080]) and managing (abstract, lines 1-3) a network (control center, internet, communication gateway, Fig. 2B) of electric vehicle (EV) charging stations (charging station #1, #2, Fig. 2B), the method comprising:
receiving information from the network (control center, internet, communication gateway, Fig. 2B) of EV charging stations (charging station #1, #2, Fig. 2B), wherein charging stations (charging station #1, #2, coupled to vehicle #1, #2 Fig. 2B; charging station 608s, Fig. 6) comprise a plurality of output connections (output connections of  608s, Fig. 6), 
wherein the output connections (output connections of plurality of 608s, Fig. 6) are numbered in sequence from one to N (equivalent to N number of output connections of 608s from left to right; starting with number 1 for the first output connection of 608 on the leftmost side, 2 for the second output connection of 608, and so on; then N is the last output connection of 608 on the rightmost side), where N is an integer (as explained above), and 
wherein each of the output connections (output of 112 for coupling to 114, Fig. 2A; 112a for coupling to 114a, Fig. 1; each of output connections of 608s, Fig. 6) is couplable to at least one head (head of 112 for coupling to 114, Fig. 2A; 112a for coupling to 114a, Fig. 1; 608, Fig. 6) of a plurality of heads (heads of 608s, Fig. 6) that are concurrently connectable to EVs (610s, Fig. 6), 
 (output connection of charging station #1 coupled to vehicle #1; charging station #2 coupled to vehicle #2, Fig. 2B) at a time per EV charging station (charging station #1 coupled to vehicle #1; charging station #2 coupled to vehicle #2, Fig. 2B) in accordance with user’s profiles, charging mode selection, etc. ([0096] [0100]; charging station capability based on power supply versus power demand [0340] [0335]);
generating a graphical user interface (GUI) ([0340], GUI to visualize vehicles being charging; charging status and geographical location [0234]) comprising a respective GUI element ([0340], GUI to visualize vehicles being charging; charging status and geographical location [0234]) for each of the EV charging stations (charging station #1, #2, coupled to vehicle #1, #2 Fig. 2B; charging station 608s, Fig. 6) in the network (control center, internet, communication gateway, Fig. 2B) of the EV charging stations;
receiving a selection of a GUI element ([0097] [0248]; Gadh) for a selected EV charging station ([0074] [0098] [0234]; Gadh); and based on the information received from the network (control center, internet, communication gateway, Fig. 2B) of EV charging stations (charging station #1, #2, coupled to vehicle #1, #2 Fig. 2B; charging station 608s, Fig. 6), displaying information ([0361] [0367] [0371])  indicating which output connection ([0340], GUI to visualize vehicles being charging; charging status and geographical location [0234]) of the selected EV charging station ([0074] [0098] [0234]; 
Gadh does not explicitly teach an alternating current (AC) charging current delivered over a dedicated circuit from an AC power supply is provided to only one of the output connections at a time per EV charging station in accordance with a charging procedure, wherein the charging procedure comprises directing the AC charging current to the plurality of output connections in round-robin fashion, one at a time, when multiple EVs are concurrently connected to the plurality of output connections, wherein the round-robin fashion comprises directing the AC charging current to the output connections one at a time, wherein the AC charging current is directed to a first output connection of the plurality of output connections until a programmed length of a first interval of time expires, and wherein further the AC charging current is then stopped, restarted, and directed to a second output connection of the plurality of output connections until a programmed length of a second interval of time expires.
Rajit teaches a system (10, Fig. 1 or 30, Fig. 2) for monitoring and managing a network ([0038] [0044] [0045]) of electric vehicle (EV) charging stations (24a-24c, Fig. 1; 34, 36a-36c, Fig. 2), the system comprising: a processor (33a, 39a, 43a, Fig. 2); 
a controller (40, Fig. 2) coupled to the processor (33a, 39a, Fig. 2); the controller  (40, Fig. 2) comprising: a central processing unit (CPU) (43a, Fig. 4);
a first memory (ROM; ROM and RAM as inherent characteristics of a computer [0045]); and
a second memory (33b, 39b, 43b, Fig. 2; [0045], computer processor 33a, 39a and memory 33b, 39b as RAM respectively) coupled to the processor (33a, 39a, 43a, Fig. 2), wherein the processor (33a, 39a, 43a, Fig. 2) is operable for executing instructions ([0167]-[0169]);
wherein the EV charging station (70, Fig. 3) comprises a plurality of output connections (78a-78d, Fig. 3; [0058]) and wherein each of the output connections (78a-78d, Fig. 3) is couplable to at least one head (88a-88d, Fig. 3) of a plurality of heads (88a-88d, Fig. 3; [0050], lines 1-7; SAE J1772, level 1-3 AC power supply or source) that are connectable to EVs (90a-90d, Fig. 3)  
wherein further an alternating current (AC) charging current ([0050], lines 1-7; SAE J1772, level 1-3 AC power supply or source; [0048], lines 1-2; SAE J1772 charging connector includes AC pins of AC lines of charging current [0049], lines 7-8) delivered over a dedicated circuit (abstract, lines 10-11; [0037] [0059]) from an AC power supply ([0050], lines 1-7; SAE J1772, level 1-3 AC power supply or source)  is provided to only one output connection (78a-78d, Fig. 3)  at a time (per round-robin fashion [0160], lines 8-9) per charging station (70, Fig. 3)   in accordance with a charging procedure ([0071], last line);
wherein the charging procedure ([0071], last line) comprises directing the AC charging current ([0050], lines 1-7; SAE J1772, level 1-3 AC power supply or source;  plurality of output connections (78a-78d, Fig. 3)  in round-robin fashion ([0160], lines 8-9), one at a time (per round-robin fashion [0160], lines 8-9), when multiple EVs are concurrently connected to the plurality of output connections (78a-78d, Fig. 3), 
wherein the round-robin fashion ([0160], lines 8-9) comprises directing the AC charging current ([0050], lines 1-7; SAE J1772, level 1-3 AC power supply or source; [0048], lines 1-2; SAE J1772 charging connector includes AC pins of AC lines of charging current [0049], lines 7-8) to the output connections (78a-78d, Fig. 3; 78a-78d are equivalent to N=1 to 4 corresponding to the number of vehicles EV1-EV4 respectively) one at a time ([0160], lines 8-9),
wherein the AC charging current ([0050], lines 1-7; SAE J1772, level 1-3 AC power supply or source; [0048], lines 1-2; SAE J1772 charging connector includes AC pins of AC lines of charging current [0049], lines 7-8) is directed to a first output connection (78a-78d, Fig. 3) of the plurality of output connections (78a-78d, Fig. 3) until a programmed length of a first interval of time expires (per round-robin fashion [0160], lines 8-9; [0039], last 4 lines,  charging time period specified by user; [0167]-[0169]), and  wherein further the AC charging current ([0050], lines 1-7; SAE J1772, level 1-3 AC power supply or source; [0048], lines 1-2; SAE J1772 charging connector includes AC pins of AC lines of charging current [0049], lines 7-8) is then stopped, restarted, and directed to (per round-robin fashion [0160], lines 8-9) a second output connection (78a-78d, Fig. 3) of the plurality of output connections (78a-78d, Fig. 3) until a programmed ; [0167]-[0169]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the alternating current (AC) charging current delivered over a dedicated circuit from an AC power supply is provided to only one of the output connections at a time per EV charging station in accordance with a charging procedure, wherein the charging procedure comprises directing the AC charging current to the plurality of output connections in round-robin fashion, one at a time, when multiple EVs are concurrently connected to the plurality of output connections, wherein the round-robin fashion comprises directing the AC charging current to the output connections one at a time, wherein the AC charging current is directed to a first output connection of the plurality of output connections until a programmed length of a first interval of time expires, and wherein further the AC charging current is then stopped, restarted, and directed to a second output connection of the plurality of output connections until a programmed length of a second interval of time expires of Rajit’s into Gadh’s, in order to control the current being disbursed to these electric vehicles by multiplexing power and providing charge control, toward remediating energy shortages in local grids ([0012]; Rajit) and to provide a more grid-friendly infrastructure [0013]; Rajit).
Rajit teaches round-robin fashion ([0160], lines 8-9) but not always in the sequence from one to N then back to one ([0160], lines 3-5; not the basic of round-robin fashion first-come first-served that is disclosed by Chung below).

The combination of Gadh, Rajit and Chung does not explicitly teach (the controller comprising a central processing unit) and implemented on a single printed circuit board, (the controller also comprising a first memory) on the single printed circuit board (and coupled to the CPU),
the printed circuit board having a lower voltage side that powers the central processing unit, the printed circuit board also having a higher voltage side that receives (an alternating current (AC) charging current delivered over a dedicated circuit from an AC power supply), wherein the CPU receives power from the lower voltage side from a lower voltage power supply that is separate from the AC power supply and that is not powered by the AC power supply, and wherein a voltage from the lower voltage power supply is less than a voltage from the AC power supply from the higher voltage side.
However, Khaitan teaches a controller (6+17, Fig. 3 including PMD [0026] [0030] [0032]; or PMD+41+39, Fig. 4 [0030] [0031] [0080]) coupled to the processor (28, Fig. 3), the controller comprising 
 processing unit (28, Fig. 3; or 39, Fig. 4) and implemented on a single printed circuit board (PCB of 17, Fig. 3 including PMD [0026] [0030] [0032]; or PCB of 39+PMD, Fig. 4; [0031] [0098]), the printed circuit board having a lower voltage side ([0098] , lines 4-6; [0032]; 24, Fig. 3;) that powers ([0098], lines 4-6) the central processing unit (28, Fig. 3; or 39, Fig. 4),
the controller (6+17, Fig. 3 including PMD [0026] [0030] [0032]; or PMD+41+39, Fig. 4 [0030] [0031] [0080]) also comprising a first memory ([0085], Non-Volatile memory includes EEPROM and flash memory) on the single printed circuit board and coupled to the CPU (28, Fig. 3; or 39, Fig. 4),
the printed circuit board also having a higher voltage side (AC grid power coupled to 30, Fig. 3 of PMD [0081] [0032] [0103]) that receives an alternating current (AC) charging current (via 30+32+31+36, Fig. 3; [0033]-[0037]) delivered over a dedicated circuit (30+32+31+36, Fig. 3; [0033]-[0037]) from an AC power supply (AC grid power, Fig. 3; [0032]),
wherein the CPU (28, Fig. 3) receives power from the lower voltage side ([0098] , lines 4-6; [0032]; 24, Fig. 3) from a lower voltage power supply (24, Fig. 3) ([0094], lines 7-9; [0095]) that is separate from the AC power supply (AC grid power coupled to 30, Fig. 3 of PMD [0081] [0032] [0103]) and that is not powered by the AC power supply, and wherein a voltage from the lower voltage power supply (voltage of 24, Fig. 3) ([0094], lines 7-9; [0095]) is less than a voltage from the AC power supply (voltage of AC grid power coupled to 30, Fig. 3 of PMD [0081] [0032] [0103]) from the higher voltage side (high voltage of AC grid power coupled to 30, Fig. 3 of PMD [0081] [0032]  processing unit and implemented on a single printed circuit board, (the controller also comprising a first memory) on the single printed circuit board (and coupled to the CPU), the printed circuit board having a lower voltage side that powers the central processing unit, the printed circuit board also having a higher voltage side that receives an alternating current (AC) charging current delivered over a dedicated circuit from an AC power supply, wherein the CPU receives power from the lower voltage side from a lower voltage power supply that is separate from the AC power supply and that is not powered by the AC power supply, and wherein a voltage from the lower voltage power supply is less than a voltage from the AC power supply from the higher voltage side of Khaitan’s into Gadh’s, in view of Rajit’s and further in view of Chung’s, in order to provide a network power controller means.
Regarding claim 11, Gadh teaches the system of Claim 8, in view of Rajit, further in view of Chung and further in view of Khaitan, wherein the GUI further comprises a map ([0097] [0248]; Gadh) showing locations ([0074] [0098] [0234]; Gadh) of the EV charging stations (charging station #1, #2, coupled to vehicle #1, #2 Fig. 2B; charging station 608s, Fig. 6) in the network (control center, internet, communication gateway, Fig. 2B) of the EV charging stations.
Regarding claim 14, Gadh teaches the system of Claim 8, in view of Rajit, further in view of Chung and further in view of Khaitan, further comprising a communication interface (communication gateway, Fig. 2B; Gadh) coupled to the .
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gadh (U.S. 2013/0179061), Rajit (U.S. 2014/0062401), Chung (Design of Fair Charging Algorithm for Smart Electrical Vehicle Charging Infrastructure - IEEE 978-1-4799-0968-7/13 - IEE ITCT 2013) and Khaitan (U.S. 2013/0035802), as applied above in claims 1, and 8, and further in view of Ishibashi (U.S. 2011/0260691).
Regarding claim 2, Gadh teaches the system of Claim 1, in view of Rajit, further in view of Chung and further in view of Khaitan, wherein the GUI ([0340], GUI to visualize vehicles being charging; Gadh) further comprises amperage for an AC charging current ([0050], lines 1-7; SAE J1772, level 1-3 AC power supply or source; [0048], lines 1-2; SAE J1772 charging connector includes AC pins of AC lines of charging current [0049], lines 7-8; 80a-80d, Fig. 3; Rajit) for a selected output connection (78a-78d, Fig. 3; selected via relays 84a-84d; [0058]-[0060]; Rajit) of the plurality of output connections (78a-78d, Fig. 3; [0058]; Rajit). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selected output connection via relay of Rajit’s into Gadh’s and further in view of Chung’s, in order to provide safety at the output.
Gadh does not explicitly teach a graph that indicates amperage versus time.
 a graph (Fig. 10) that indicates amperage versus time for the charging current (voltage/capacity/charge current (A) versus time, Fig. 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the graph that indicates amperage versus time of Ishibashi’s into Gadh’s, in view of Rajit’s, further in view of Chung’s and further in view of Khaitan’s, in order to update charging status with more data.
Regarding claim 9, Gadh teaches the system of Claim 8, in view of Rajit, further in view of Chung and further in view of Khaitan, wherein the GUI further comprises charging status ([0340], GUI to visualize vehicles being charging with charging status and geographical location [0234] ; Gadh) based on the information received from the network (control center, internet, communication gateway, Fig. 2B; Gadh) of EV charging stations (charging station #1, #2, Fig. 2B; Gadh) (24a-24c, Fig. 1; 34, 36a-36c, Fig. 2; Rajit); amperage for an AC charging current ([0050], lines 1-7; SAE J1772, level 1-3 AC power supply or source; [0048], lines 1-2; SAE J1772 charging connector includes AC pins of AC lines of charging current [0049], lines 7-8; 80a-80d, Fig. 3; Rajit) for a selected output connection (78a-78d, Fig. 3; selected via relays 84a-84d; [0058]-[0060]; Rajit) of the plurality of output connections (78a-78d, Fig. 3; [0058]; Rajit). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selected output connection via relay of Rajit’s into Gadh’s and further in view of Chung’s, in order to provide safety at the output.
Gadh does not explicitly teach a graph that indicates amperage versus time.
 a graph (Fig. 10) that indicates amperage versus time for the charging current (voltage/capacity/charge current (A) versus time, Fig. 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the graph that indicates amperage versus time of Ishibashi’s into Gadh’s, in view of Rajit’s, further in view of Chung’s and further in view of Khaitan’s, in order to update charging status with more data.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gadh (U.S. 2013/0179061), Rajit (U.S. 2014/0062401) and Chung (Design of Fair Charging Algorithm for Smart Electrical Vehicle Charging Infrastructure - IEEE 978-1-4799-0968-7/13 - IEE ITCT 2013) and Khaitan (U.S. 2013/0035802), as applied above in claims 1 and 8, and further in view of Uesugi (U.S. 2011/0246252).
Regarding claim 3, Gadh teaches the system of Claim 1, in view of Rajit, further in view of Chung and further in view of Khaitan, wherein the GUI further comprises amperages of AC charging currents ([0050], lines 1-7; SAE J1772, level 1-3 AC power supply or source; [0048], lines 1-2; SAE J1772 charging connector includes AC pins of AC lines of charging current [0049], lines 7-8; 80a-80d, Fig. 3; Rajit) ([0066], lines 3-4, charge current control at specific charge rate; [0358], current draw from vehicle battery; charging status and geographical location [0234]; [0338] dbase of battery information - max/initial charge current (Amp), battery status and time stamp; Gadh) for each of the output connections (78a-78d, Fig. 3; [0058]; Rajit). 
Gadh does not explicitly teach a log of charging current. 

Regarding claim 10, Gadh teaches the system of Claim 8, in view of Rajit, further in view of Chung and further in view of Khaitan, wherein the GUI further comprises charging status ([0340], GUI to visualize vehicles being charging with charging status and geographical location [0234] ; Gadh) based on the information received from the network (control center, internet, communication gateway, Fig. 2B; Gadh) of EV charging stations (charging station #1, #2, Fig. 2B; Gadh) (24a-24c, Fig. 1; 34, 36a-36c, Fig. 2; Rajit), wherein the charging status ([0340], GUI to visualize vehicles being charging with charging status and geographical location [0234] ; Gadh) lists amperages of AC charging currents ([0050], lines 1-7; SAE J1772, level 1-3 AC power supply or source; [0048], lines 1-2; SAE J1772 charging connector includes AC pins of AC lines of charging current [0049], lines 7-8; 80a-80d, Fig. 3; Rajit) ([0066], lines 3-4, charge current control at specific charge rate; [0358], current draw from vehicle battery; battery charging status and geographical location [0234]; [0338] dbase of battery information - battery max/initial charge current (Amp), battery status and time stamp; Gadh) for each of the output connections (78a-78d, Fig. 3; [0058]; Rajit).
Gadh does not explicitly teach a log lists of charging current. 
.
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gadh (U.S. 2013/0179061), Rajit (U.S. 2014/0062401) Chung (Design of Fair Charging Algorithm for Smart Electrical Vehicle Charging Infrastructure - IEEE 978-1-4799-0968-7/13 - IEE ITCT 2013) and Khaitan (U.S. 2013/0035802), as applied above in claims 1 and 8, and further in view of Sfaelos U.S. 2012/0265459).
Regarding claim 7, Gadh teaches the system of Claim 1, in view of Rajit, further in view of Chung and further in view of Khaitan, wherein the GUI further comprises a visual indicator ([0340], GUI to visualize vehicles being charging; charging status and geographical location [0234]; Gadh) associated with an output connection (78a-78d, Fig. 3; [0058]; Rajit) of the plurality of output connections (78a-78d, Fig. 3; [0058]; Rajit). 
The combination does not explicitly teach a visual indicator that is operable to indicate there is a fault.
Sfaelos teaches a visual indicator that is operable to indicate there is a fault ([0030] [0032] fault detection and display). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the visual indicator that is operable to indicate there is a fault of Sfaelos’s 
Regarding claim 13, Gadh teaches the system of Claim 8, in view of Rajit, further in view of Chung and further in view of Khaitan, wherein the method further comprises displaying an indicator ([0340], GUI to visualize vehicles being charging; charging status and geographical location [0234] ; Gadh) associated with an output connection (78a-78d, Fig. 3; [0058]; Rajit) of the plurality of output connections (78a-78d, Fig. 3; [0058]; Rajit), based on the information received from the network (control center, internet, communication gateway, Fig. 2B; Gadh) of EV charging stations (charging station #1, #2, Fig. 2B; Gadh) (24a-24c, Fig. 1; 34, 36a-36c, Fig. 2; Rajit). 
The combination does not explicitly teach a visual indicator that is operable to indicate there is a fault.
Sfaelos teaches a visual indicator that is operable to indicate there is a fault ([0030] [0032] fault detection and display). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the visual indicator that is operable to indicate there is a fault of Sfaelos’s into Gadh’s, in view of Rajit’s, further in view of Chung’s and further in view of Khaitan’s, in order to update and alert the operator of the charging status.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon the rejected base claim 1, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, prior arts of record do not suggest or teach “wherein the processor is further operable for executing instructions that, when executed, turn on and turn off a component of the network of EV charging stations responsive to user interaction with the GUI, wherein the component is selected from the group consisting of: a selected head of the plurality of heads, a selected output connection of the plurality of output connections, and a selected EV charging station in the network of EV charging stations”.
Claim 12 is objected to as being dependent upon the rejected base claim 8, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, prior arts of record do not suggest or teach “wherein the method further comprises turning on and turning off a component of the network of EV charging stations in response to input commands, wherein the component is selected from the group consisting of: a selected head of the plurality of heads, a selected output connection of the plurality of output connections, and a selected EV charging station in the network of EV charging stations”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/DUNG V BUI/
Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 22, 2021